Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stuart Shapley on 12/16/2021.

The application has been amended as follows: 

1.	(Currently Amended) A method performed by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, a control message including first information on a number of a plurality of orthogonal frequency division multiplexing (OFDM) symbols for a physical uplink control channel (PUCCH) and second information enabling an intra-slot frequency hopping for the PUCCH, wherein a number of the plurality of OFDM symbols is equal to or larger than 4 and is equal to or smaller than 14;
generating uplink control information (UCI);
generating a demodulation reference signal (DMRS) for the PUCCH;
mapping the UCI and the DMRS to the plurality of OFDM symbols for the PUCCH based on the first information; and

wherein the DMRS is mapped to odd-numbered OFDM symbols among the plurality of OFDM symbols, and the UCI is mapped to even-numbered OFDM symbols among the plurality of OFDM symbols, and
wherein a first part of the PUCCH which is before the intra-slot frequency hopping has number of OFDM symbols equal to or smaller than a second part of the PUCCH which is after the intra-slot frequency hopping.

2.	(Canceled)

3.	(Previously Presented) The method of claim 1, further comprising identifying a PUCCH format 1 for the PUCCH, based on a number of bits of the UCI being 1 or 2.

4.	(Canceled)

5.	(Currently Amended) A terminal in a wireless communication system, the terminal comprising:
a transceiver configured to transmit or receive a signal; and
a controller coupled with the transceiver and configured to: 
receive, from a base station, a control message including first information on a number of a plurality of orthogonal frequency division multiplexing (OFDM) symbols for a physical uplink control channel (PUCCH) and second information enabling an intra-slot frequency hopping for the PUCCH, wherein a number of the plurality of OFDM symbols is equal to or larger than 4 and is equal to or smaller than 14,
generate uplink control information (UCI), 
generate a demodulation reference signal (DMRS) for the PUCCH, 
map the UCI and the DMRS to the plurality of OFDM symbols for the PUCCH based on the first information, and 
transmit, to the base station on the PUCCH, the UCI and the DMRS in the plurality of OFDM symbols by applying the intra-slot frequency hopping based on the second information, 
wherein the DMRS is mapped to odd-numbered OFDM symbols among the plurality of OFDM symbols, and the UCI is mapped to even-numbered OFDM symbols among the plurality of OFDM symbols, and
wherein a first part of the PUCCH which is before the intra-slot frequency hopping has number of OFDM symbols equal to or smaller than a second part of the PUCCH which is after the intra-slot frequency hopping.

6.	(Canceled)
7.	(Previously Presented) The terminal of claim 5, wherein the controller is further configured to identify a PUCCH format 1 for the PUCCH, based on a number of bits of the UCI being 1 or 2.

8.	(Canceled)

9.	(Currently Amended) A method performed by a base station in a wireless communication system, the method comprising:
transmitting, to a terminal, a control message including first information on a number of a plurality of orthogonal frequency division multiplexing (OFDM) symbols for a physical uplink control channel (PUCCH) and second information enabling an intra-slot frequency hopping for the PUCCH, wherein a number of the plurality of OFDM symbols is equal to or larger than 4 and is equal to or smaller than 14;
receiving, from the terminal on the PUCCH, uplink control information (UCI) and a demodulation reference signal (DMRS) for the PUCCH in the plurality of OFDM symbols for the PUCCH based on the first information, wherein the intra-slot frequency hopping is applied to the PUCCH based on the second information; and
obtaining the UCI based on the DMRS,
wherein the DMRS is mapped to odd-numbered OFDM symbols among the plurality of OFDM symbols, and the UCI is mapped to even-numbered OFDM symbols among the plurality of OFDM symbols, and
wherein a first part of the PUCCH which is before the intra-slot frequency hopping has number of OFDM symbols equal to or smaller than a second part of the PUCCH which is after the intra-slot frequency hopping.

10.	(Previously Presented) The method of claim 9, wherein a number of bits of the UCI is 1 or 2, and a PUCCH format 1 is identified for the PUCCH.

11.	(Canceled)

12.	(Currently Amended) A base station in a wireless communication system, the base station comprising:
a transceiver configured to transmit or receive a signal; and
a controller coupled with the transceiver and configured to: 
transmit, to a terminal, a control message including first information on a number of a plurality of orthogonal frequency division multiplexing (OFDM) symbols for a physical uplink control channel (PUCCH) and second information enabling an intra-slot frequency hopping for the PUCCH, wherein a number of the plurality of OFDM symbols is equal to or larger than 4 and is equal to or smaller than 14,
receive, from the terminal on the PUCCH, uplink control information (UCI) and a demodulation reference signal (DMRS) for the PUCCH in the plurality of OFDM symbols for the PUCCH based on the first information, wherein the intra-slot frequency hopping is applied to the PUCCH based on the second information, and 
obtain the UCI based on the DMRS,
wherein the DMRS is mapped to odd-numbered OFDM symbols among the plurality of OFDM symbols, and the UCI is mapped to even-numbered OFDM symbols among the plurality of OFDM symbols, and
wherein a first part of the PUCCH which is before the intra-slot frequency hopping has number of OFDM symbols equal to or smaller than a second part of the PUCCH which is after the intra-slot frequency hopping.

13.	(Canceled)

14.	(Previously Presented) The base station of claim 12, wherein a number of bits of the UCI is 1 or 2, and a PUCCH format 1 is identified for the PUCCH.

15.	(Canceled)

16.	(Previously Presented) The method of claim 1, wherein the UCI includes at least one of a hybrid automatic repeat request acknowledgement (HARQ-ACK) or a scheduling request (SR).

17.	(Previously Presented) The terminal of claim 5, wherein the UCI includes at least one of a hybrid automatic repeat request acknowledgement (HARQ-ACK) or a scheduling request (SR).

18.	(Canceled)

19.	(Previously Presented) The method of claim 9, wherein the UCI includes at least one of a hybrid automatic repeat request acknowledgement (HARQ-ACK) or a scheduling request (SR).

20.	(Previously Presented) The base station of claim 12, wherein the UCI includes at least one of a hybrid automatic repeat request acknowledgement (HARQ-ACK) or a scheduling request (SR).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-829.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468